 BRINK'S ARMORED CARBrink'sArmored CarandArmored Car EmployeesUnion Local No. 1, Petitioner.Case 20-RC-1583922 January 1986DECISION ON REVIEWBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONOn 20 May 1985 the Acting Regional Directorfor Region 20 issued a Supplemental Decision andCertification of Representative in which she over-ruled the Employer's objections to conduct affect-ing the results of the election.' Thereafter, pursu-ant to the National Labor Relations Board's Rulesand Regulations, the Employer filed a timely re-quest for review of the Acting Regional Director'ssupplementaldecision.By mailgram dated 12August 1985 the National Labor Relations Boardgranted the Employer's request for review.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the entire record inthis case with respect to the issues under reviewand concludes that there were no improprietieswarranting the setting aside of the election. How-ever, the Board takes this opportunity to clarify theproper handling of mail ballots in this case.2On 12 April 19853 the Regional Office mailed tothe employees on the eligibility list a voting pack-age containing mail ballots with instructions that-the ballots be returned to the Regional office by 5p.m. on 19 April. The Employer's Objection 2 al-leged that David Silvey was disenfranchised be-cause of the Board agent's failure to mail him apackage containinghismailballot. In support ofthis objection the Employer relied on the assertionsof its representative that at the time of the ballotcount he observed in the Boardagent's possessiona voting package with Silvey's name written on theenvelope.The facts reveal that, contrary to the Employer'scontention, on 12 April the Regional Office mailedSilvey a voting package. Silvey's ballot was re-turned to the Regional Office prior to the 19 Aprildeadline for receipt of the mail ballots. Upon re-ceipt of the ballot, Silvey'sname waschecked offthe eligibility list and his ballot was counted.IThe tally of ballots shows seven for and two against the PetitionerThere were four challenged ballots which were not sufficient in numberto affect the results of the election2For the reasons stated by the Acting Regional Director in her deci-sion,we find no ment in the Employer's objections and adopt the ActingRegional Director's conclusion that they be overruled.2Unless otherwise stated all dates are 1985.141According to the Acting Regional Director's de-cision, the voting package observed by the Em-ployer's representative contained a mail ballot forJames Sanders. On 18 April, Sanders, whose namewas not on the eligibility list, contacted the Re-gional Office requesting an opportunity to vote inthe election. The Board agent 'informed him that hecould vote if he appeared in person to cast a chal-lenged ballot because the time constraints wouldnot allow for the timely mailing and receipt of avoting package. Sanders then requested that hisvoting package be given to Silvey, who he thoughtwould be going to the Regional Office that day.The Board agent agreed to Sanders' request, rea-soning that only Sanders could sign the mail ballotenvelope. It appears that, as it was Silvey who wasto deliver the voting package to Sanders, Silvey'sname rather than Sanders' was on the outside enve-lope observed by the Employer's representative atthe time of the ballot count. It is undisputed thatSilvey did not appear at the Regional Office andthat the voting package to be picked up by Silveybut intended for Sanders was never picked up.Sanders did not vote in the election and there is nocontention that he was an eligible voter.We do not approve of permitting one individualtopick up a mail ballot for another potentialvoter.4 In assuring the integrity of the electionprocess the Board goes to great lengths to ensurethat themannerinwhich elections are conductedraises noreasonable doubt as to theirfairness orvalidity.PeoplesDrug Stores,202NLRB 1145(1973);Polymers, Inc.,174 NLRB 282 (1969). Ac-tions by Board personnel which tend to destroyconfidence in the Board's election process are to beavoided rigorously and, in appropriate circum-stances, area sufficient basis for setting aside anelection.5The danger that the laboratory condi-tions surrounding an election may be destroyed aregreaterinmailballoting situations than in manualelections because of the absence of directBoard su-pervision over the employees' voting. Had thepackage here been up picked by Silvey, the Boardwould have had no way of determining with anydegree of certainty that Sanders was the one whoreceived the ballot and ultimately voted it. Thenormal presumption of accurate mail delivery or,altrnatively, delivery in person at a Regional Officeto a voter with proper identification, would nothave been available. However, as the voting pack-4The Acting Regional Director concluded that as Sanders never re-ceived the voting package it was unnecessary to decide whether it wouldhave been appropriate for Silvey to deliver Sanders' voting package5Athbro Engineering Corp,166 NLRB 966 (1967), vacated sub nomElectricalWorkers IUE v. NLRB,67 LRRM 2361 (D C. Cir.1968), acqui-esced in 171 NLRB 21 (1968), enfd 423 F.2d 573 (1st Cir. 1970)278 NLRB No. 16 142DECISIONSOF NATIONAL LABOR RELATIONS BOARDage never left the Board agent'spossession,wesion that the Employer's objections be overruledconclude in the circumstances of this case that theand that a Certification of Representative issue isintegrity of the election was not compromised. Ac-affirmed.cordingly,the Acting Regional Director's conclu-